DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wisner (3,373,540) in view of Noll (3,802,987).

    PNG
    media_image1.png
    730
    456
    media_image1.png
    Greyscale

Claims 1, 13 and 14
Wisner discloses a bundle (13) of tubular and/or rod-shaped glass articles (10) (see column 2 lines 22-30), comprising a longest dimension of the glass articles extending in a first direction of a Cartesian coordinate system, the longest dimension defining a length of the glass articles; a plurality of layers of the glass articles, wherein the glass articles in each layer of the plurality of layers are arranged side by side in a second direction of the Cartesian coordinate system, the second direction being perpendicular to the first direction, and wherein the plurality of layers are arranged side by side in a third direction of the Cartesian coordinate system, the third direction being perpendicular to the first and second directions; and a thread-like element (11) wrapped at least partially around at least two of the glass articles in at least one layer of the plurality of layers so that the at least two glass articles are spaced apart (see figures above).  Wisner discloses the thread-like element are used to flexibly fastened the tubular and/or rod-shaped glass articles with a thread spirally around the articles forming a compact bundle without the possibility of physical contact between the articles (see column 1 lines 50-62).  Wisner does not disclose cross-section measurement of the thread-like element, the required surface energy, and the required Young’s modulus.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thread-like elements having any cross section, i.e. cross section between at least 0.25 mm and at most 4.0 mm, as required for a good cushioning and to prevent possible physical contact between the articles when the bundle is formed.  Regarding the limitation of material with the required surface energy and the required Young’s modulus, Noll discloses frangible articles (12) separated by thread-like elements (14) made from flexible polymer material comprising polyethylene, polyamide, polyester (see column 2 lines 62-68).  According to Applicant’s specification, the mentioned materials by Noll has the required surface energy and the required Young’s modulus (see [0075]-[0077]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thread-like element comprising any of the materials disclosed by Noll since thread-like elements made from these plastic materials are well-known and common in the art.
Claim 4
Wisner further discloses the thread-like element is fastened to form a knot (A or B).  Wisner does not specifically disclose an adhesive force of the knot.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the knots to have any desired adhesive force, i.e. between about 0.1 and 4.0 N as required to prevent unnecessary movement of the articles when in storage and/or transportation.
Claim 5
Wisner discloses the thread-like element is a tensile strong, supple or flexible material enlaced about and between the glass articles (see column 1 lines 50-62), wherein the thread-like element is sufficiently strong to maintain the glass articles in close proximity to one another (see column 2 lines 45-50).  Wisner does not specifically disclose a tensile elasticity of at least 80 N to at most 700 N.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thread with the required tensile elasticity, i.e. between 80 N to 700 N, providing a sufficiently tensile strong and flexible thread to maintain the glass articles tight enough forming the bundle, but with no breakage of the thread.
Claim 6
Wisner discloses the thread-like element wrapped around the glass articles at different spaced positions along the length of the glass articles (see figure 1 above).  With respect to the cross section value, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have any desired cross section for the thread-like element depending on the thickness and weight of the glass articles that would allow the thread-like element to maintain the bundle without any breaking and/or separation of the glass articles.  
Claim 7
Wisner discloses the plurality of thread-like elements are spaced apart, certain distance, from each other.  Wisner discloses two thread-like elements disposed at different distances from one end and around the glass articles (see figure 1 above).  Wisner does not disclose three thread-like elements.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bundle of Wisner including three thread-like elements spaced from each other since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Claim 8
Wisner further discloses the thread-like element comprises a plurality of thread-like elements so that that at each of the plurality of different spaced positions there is a
different one of the plurality of thread-like elements (see figure 1 above).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wisner (3,373,540) and Noll (3,802,987) as applied to claim 1 above, and further in view of Brancolino (US 6,638,133).
Claims 9 and 10
Wisner does not disclose the thread-like element comprising between 7 and 12 strands.  However, Brancolino discloses a twelve strand rope comprising plurality of strands with a defined color, and plurality of the strands with another different color forming a decorative design (see column 2 lines 49-54).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thread-like element comprising multiple colored strands as taught by Brancolino for aesthetic purposes forming a thread design in the bundle.  Regarding the limitation of the diameter of each strand, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thread having each strand with the desired diameter, i.e. between 0.1mm to 1mm for strength purposes of the strands and therefore the thread-like element.
Claim 11
Wisner discloses the thread-like element is a tensile strong, supple or flexible material enlaced about and between the glass articles (see column 1 lines 50-62), wherein the thread-like element is sufficiently strong to maintain the glass articles in close proximity to one another (see column 2 lines 45-50).  Sparschuh discloses a thread is understood as a thin item twisted from fibers or strips of material (see column 3 lines 64-65).  Winser and Brancolino discloses the strands are twisted to form the thread.  Winser and Brancolino does not disclose how the strands are twisted.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thread-like element with any desired winding depending on the desired strength of the and tightness of the thread-like element. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wisner (3,373,540) and Noll (3,802,987) as applied to claim 1 above, and further in view of Feudner (US 2017/0174403).
Wisner does not disclose a pallet having the plurality of layers.  However, Feudner discloses a bundle of articles placed and supported by a pallet is a known feature for moving from the ground and transporting from one location to another the articles (see [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bundle of Wisner provided in a pallet as taught by Feudner for moving and transportation purposes of the bundle of glass articles.

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive.  Regarding applicant’s argument that the teachings of Wisner fail to disclose the material of the thread-like element with a certain surface energy, the examiner points out that Noll is provided for the required limitation.  As explained in the rejection above, for claim 1, Noll discloses a thread-like elements made from flexible polymer material comprising polyethylene, polyamide, polyester (see column 2 lines 62-68), wherein according to Applicant’s specification, the mentioned materials by Noll has the required surface energy (see [0075]-[0077]).  Noll has been used to modify the material of the thread-like element disclosed by Wisner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736